UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7396



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AARON LEVON BURTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Walter D. Kelley, District
Judge. (4:04-cr-00087-WDK)


Submitted:   December 13, 2007         Decided:     December 21, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Levon Burton, Appellant Pro Se. Lisa Rae McKeel, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aaron Levon Burton appeals the district court’s order

denying his motion for enlargement of time.         We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court. United States v. Burton,

No. 4:04-cr-00087 (E.D. Va. Aug. 8, 2007).         We also deny Burton’s

request for appointment of counsel and his motion for transcripts.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -